UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1560


CEDRICK EURON DRAPER,

                    Plaintiff - Appellant,

             v.

GEICO SECURE INSURANCE COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:18-cv-00141-MSD-LRL)


Submitted: September 21, 2018                                 Decided: October 10, 2018


Before AGEE and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cedrick Euron Draper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cedrick Euron Draper appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the

record and find that this appeal is frivolous. Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for the reasons stated by the district court.

Draper v. Geico Ins. Co., No. 2:18-cv-00141-MSD-LRL (E.D. Va. May 3, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          DISMISSED




                                          2